Appeal by the defendant from a judgment of the Supreme Court, Queens County (Buchter, J.), rendered March 2, 2001, convicting him of assault in the first degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant knowingly, voluntarily, and intelligently stipulated on the record that fewer than 180 days of delay were chargeable to the prosecution. Thus, his claim that he was deprived of his statutory right to a speedy trial is abandoned (see CPL 30.30 [1] [a]; People v Callahan, 80 NY2d 273, 282 [1992]; People v Rodriguez, 50 NY2d 553 [1980]; People v Smith, 249 AD2d 426 [1998]; People v Love, 236 AD2d 488 [1997]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. Altman, J.P., Florio, Smith and Rivera, JJ., concur.